DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein both the printhead connection axis and the axis of rotation are substantially parallel and aligned. However, it does not appear from figures 3 and 5 that this is the case. That is, if axis 128 is taken to be the printhead connection axis, and first component 129 rotates in relation to second component 125, it would appear that the two claimed axes are actually perpendicular to each other, not parallel and aligned. Clarification is required. 
Because all other claims depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-14, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dohm et al. (7,789,432) in view of Arway et al. (6,254,216).

 	Regarding claim 1, Dohm teaches a print head connector assembly for a printer, the print head connector assembly comprising: 
a first component (fig. fig. 14, item 14) connectable to an umbilical conduit (note that item 14 is “connectable” to any number of things) at a first port (fig. 14, unlabeled port of item 14 opposite port 38); 
a second component (fig. 14, item 18) connectable to a print head (note that the second component is “connectable” to any number of things) at a second port (fig. 14, unlabeled port of item 18 into which item 22 is inserted), wherein one of the first component and the second component defines a print head connection axis (fig. 14, axis along which components 22, 26, 30, 32 are disposed) at the second port and an other of the first component and the second component defines an axis of rotation (fig. 14, axis through item 14), 
an adjustment assembly (figs. 14, 16, item 94/96/98/102) between the first component and the second component for adjusting the print head connector assembly into a plurality of configurations (col. 6, lines 29-45), wherein each of the plurality of configurations has a respective rotational relationship between the first component and the second component (see figs. 14, 16), and wherein in each of the plurality of configurations the print head connection axis and the axis of rotation are substantially parallel and aligned (see fig. 14, note that the axes are “substantially parallel and aligned”); and 
a locking component (figs. 14, 16, item 38) for locking the print head connector assembly in each of the plurality of configurations (col. 6, lines 25-45)
wherein the print head connector assembly defines an enclosed volume between the first port and the second port (see figs. 14-16).
Dohm does not teach wherein at least two continuous fluid connections are provided between the first port and the second port, each continuous fluid connection being provided by a respective conduit which extends through the first and second components between the first port and the second port. Arway teaches this (Arway, col. 4, lines 25-30, see fig. 1A, Note that if item 16 is taken to be the second port of the second component, printhead 10 is connected with at least two ink lines that run from the first port of the first component to the second port of the second component). It would have been obvious to one of ordinary skill in the art at the time of invention to add the adjustable pipe joint disclosed by Dohm to the printhead disclosed by Arway because doing so would allow for the printhead to be rotated, thereby facilitating a more versatile movement of the printhead depending on a desired result. 
 	Regarding claim 4, Dohm in view of Arway teaches the print head connector assembly of claim 1, wherein the adjustment means comprises a first engagement means (Dohm, fig. 14, item 94) on the first component, and a second engagement means (Dohm, fig. 16, item 96) on the second component for cooperating with the first engagement means in each of the plurality of configurations (Dohm, figs. 14, 16).

 	Regarding claim 5, Dohm in in view of Arway teaches the print head connector assembly of claim 4, wherein the first component is hollow, and wherein the first engagement means comprises a first plurality of spaced apart retaining features disposed on a surface of the first component (Dohm, compare figs. 14, 16).

 	Regarding claim 6, Dohm in view of Arway teaches the print head connector assembly of claim 5, wherein the first plurality of spaced apart retaining features are disposed around a circumference of an inner surface of the first component (Dohm, compare figs. 14, 16). 	Regarding claim 7, Dohm in view of Arway teaches the print head connector assembly of claim 5, wherein the first plurality of spaced apart retaining features are spaced apart at regular intervals (Dohm, compare figs. 14, 16). 	Regarding claim 8, Dohm in view of Arway teaches the print head connector assembly of claim 7, wherein the first plurality of spaced apart retaining features are spaced apart such that adjacent retaining features have an angular offset of approximately 10 degrees (Dohm, compare figs. 14, 16).
 	Regarding claim 9, Dohm in view of Arway teaches the print head connector assembly of claim 8, wherein the first plurality of spaced apart retaining features are notches (Dohm, compare figs. 14, 16). 	Regarding claim 10, Dohm in view of Arway teaches the print head connector assembly of claim 4, wherein the second engagement means comprises a second plurality of spaced apart retaining features disposed on at least a part of a surface of the second component, and wherein the at least a part of the second component is configured to engage with the first component (Dohm, compare figs. 14, 16). 	Regarding claim 11, Dohm in view of Arway teaches the print head connector assembly of claim 10, wherein the second plurality of spaced apart retaining features are disposed around at least a part of a circumference of an outer surface of the second component, and wherein at least a part of the second component is received in the first component (Dohm, compare figs. 14, 16). 	Regarding claim 12, Dohm in view of Arway teaches the print head connector assembly of claim 10, wherein the second plurality of spaced apart retaining features are spaced apart at regular intervals (Dohm, compare figs. 14, 16). 	Regarding claim 13, Dohm in view of Arway teaches teaches the print head connector assembly of claim 12, wherein the second plurality of spaced apart retaining features are spaced apart such that adjacent retaining features have an angular offset of approximately 10 degrees (Dohm, compare figs. 14, 16). 	Regarding claim 14, Dohm in view of Arway teaches the print head connector assembly of claim 10, wherein the first engagement feature comprises a plurality of spaced apart notches, wherein the second plurality of spaced apart retaining features are teeth, and wherein the teeth and the first plurality of spaced apart notches are configured for engagement with each other (Dohm, compare figs. 14, 16).

Regarding claim 36, Dohm in view of Arway teaches the print head connector assembly of claim 1, wherein the print head comprises an ink nozzle, a charge electrode, a deflection plate, and a gutter return (Arway, fig. 1, item 18).

Regarding claim 37, Dohm in in view of Arway teaches the print head connector assembly of claim 1, wherein the respective conduits, which provide at least two continuous fluid connections, pass from the first port to at least the second port (Note that upon combination, the limitation is met).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853